              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

George A. Prutting, Jr.
PRUTTING & LOMBARDI
251 787-6787 South White Horse Pike
Audubon, NJ 08106
(856) 547-8404
Attorneys for Defendant Scottsdale Insurance Company
RIALTO-CAPITOL CONDOMINIUM     : CIVIL ACTION NO.
                               :
                               :
               Plaintiff       :
v.                             :
                               :
BURLINGTON INSURANCE COMPANY, :DOCUMENT FILED ELECTRONICALLY
AND SCOTTSDALE INSURANCE       :
                               :
               Defendants      :
---------------------------------------------------------
RIALTO-CAPITOL CONDOMINIUM     :SUPERIOR COURT OF NEW JERSEY
ASSOCIATION, INC.              :HUDSON COUNTY
                               :LAW DIVISION
               Plaintiff       :DOCKET NO. HUD-L-1389-19
                               :
v.                             :    CIVIL ACTION
                               :
BURLINGTON INSURANCE COMPANY :
and SCOTTSDALE INSURANCE       :
COMPANY,                       :
                               :
               Defendants.     :
______________________________:


                          NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF NEW JERSEY:

      Defendant, Scottsdale Insurance Company, by and through

its   attorney,     George   A.     Prutting,    Jr.,   Esquire,   hereby

removes the above-captioned case to this Honorable Court and

provides   notice    of   the     same   to   counsel   representing   the
plaintiff.      In support of the removal, the defendant avers as

follows:

        1.     That on May 2, 2019, the Plaintiff’s Complaint in

the   above-captioned          matter    was   served   upon   the   defendant

Scottsdale Insurance Company.                  (See copy of the proof of

service and Complaint attached collectively hereto as Exhibit

"A".)

        2.     The       plaintiff         Rialto-Capitol         Condominium

Association, Inc. is a New Jersey, nonprofit corporation with

its principal office located at 4 Beacon Way, Jersey City,

Hudson       County,     New    Jersey    07304,   and    defendant     herein

believes that the plaintiff is a citizen of the State of New

Jersey.

        3.    The    defendant,     Scottsdale     Insurance      Company   is

incorporated in the State of Ohio with its principal place of

business       located     at    8877     North    Gainey      Center   Drive,

Scottsdale, Arizona 85258-2108.

        4.     The     defendant,    Burlington     Insurance     Company   is

incorporated in the State of Illinois with its principal

place of business located at 185 Asylum St., City Place II,

7th floor, Hartford, Hartford County, Connecticut 06103

        5.     The plaintiff administers, manages and operates the

common elements and common affairs of the property known as

the Rialto-Capitol condominium complex located at 4 Beacon
Way, Jersey City, NJ 07304 which premises were subject to

conversion and renovation from the former Jersey City Medical

Center to 315 individual condominiums.

       5.    Plaintiff brought suit against the developer and

contractors        involved      in   the     conversion/renovation           of   the

premises     for     alleged      construction         defects   and        resulting

damages.

       6.    One of the contractor defendants, CCC Renovation,

Inc. allegedly performed work on the façade of the building

and suit was brought against it and a consent judgment was

entered against it

       5.    Defendant, Scottsdale Insurance Company, issued a

series of three commercial excess liability policies to CCC

Renovation,        Inc.     to   wit:      11/16/2012-7/1/2013         $5    million

CSL;     7/1/2013-7/1/2014            $5     million    CSL;     and    7/1/2014-

7/1/2015 $4 million CSL.

       6.    Defendant, Burlington Insurance Company, issued a

series      of     three     commercial       liability     policies         to    CCC

Renovation,        Inc.    to    wit:      7/1/2011-7/1/2012     $1     million/$2

million,         split     limits;      7/1/2012-7/1/2013        $1     million/$2

million split limits; and 7/1/2013-7/1/2014 $1 million/$2

million split limits.

       7.    Plaintiff and CCC Renovation, Inc. entered into a

consent judgment whereby CCC Renovation, Inc. permitted the
taking      of    a    $5    million        consent   judgment       against     it    and

assigning         over      all     its    rights,    interests,      claims     and/or

causes of action in the aforementioned policies of insurance

issued       by       Scottsdale          Insurance    Company       and     Burlington

Insurance         Company      to     the    plaintiffs    in    exchange        for    no

further personal liability or exposure.

       8.        Plaintiffs have now filed suit alleging declaratory

judgment, breach of contract and breach of covenant of good

faith and fair dealing for a ruling of legal entitlement to

the indemnity of the policy limits on the aforementioned

policies          issued       by     Scottsdale       Insurance          Company      and

Burlington         Insurance         Company,     enforcement        of    the   consent

judgment         along      with    claims      consequential,       incidental        and

punitive damages along with attorney’s fees and costs.

       9.        Both Scottsdale Insurance Company and Burlington

Insurance Company consent and agree to the removal of this

matter to the New Jersey federal district court from the

Superior Court of New Jersey, Law Division for Hudson County.

       10.        The above-described Civil Action is one in which

this Honorable Court has original jurisdiction pursuant to

Title 28 United States Code Section 1332 based upon the fact

that     there        exists       diversity     of   citizenship          between     the

parties      and       the   amount        in   controversy     is    in     excess     of

$75,000.00 and is accordingly one which may be removed to
this Honorable Court by Notice pursuant to Title 28 United

States Code Section 1441.

     WHEREFORE, the defendant prays that the above action now

pending in the Superior Court of New Jersey, Law Division for

Ocean County to be removed to this Court.


                            PRUTTING & LOMBARDI

                            BY: _S/ George A. Prutting, Jr.
                                 GEORGE A. PRUTTING, JR.

May 22, 2019
